Townsend, J.
In this State, where the husband and wife reside together there is a legal presumption that all household effects, including non-tax-paid liquor, found on the premises belong to the husband. This presumption is, however, rebuttable, and where on a search of the premises non-tax-paid liquor is found in the house which the wife admits is in her charge, nothing more appearing, the words “I am in charge of the whisky” may be presumed to mean “I am in possession and control of the whisky” so as to authorize her conviction for possessing non-tax-paid liquor. Isom v. State, 32 Ga. App. 75 (122 S. E. 722); Roberson v. State, 72 Ga. App. 54 (32 S. E. 2d 913). The trial court did not err in overruling the motion for a new trial on the general grounds.

Judgment affirmed.


Gardner, P. J., and Carlisle, J., concur.